CHARLES J. SCHUCK, Judge.
On the 12th day of December 1942, while claimant was driving her car over and along what is known as the Elgood road near Pettry in Mercer county, and while proceeding up a grade on said road she observed state road truck #1030-33 approaching her on the opposite side of the said road. The road was somewhat icy and covered with snow and from the record it appears that the claimant stopped her car on the right side of the road, but as the said state truck approached her, evidently being driven near the middle of the road, it collided with her automobile causing the damage in question.
The state road commission, after an investigation of the accident, does not contest the claimant’s right to an award for the amount claimed, to wit, $103.35, but concurs in the claim for that amount; the claim is also approved by the special assistant to the attorney general as one that should be paid. After consideration of the case upon the record submitted, we are of the opinion that it should be entered as an approved claim and an award is made accordingly in the sum of one hundred three dollars and thirty-five cents ($103.35).